DETAILED ACTION
This office action is made final.  Claims 9-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
No amendment to the claims.
Response to Amendment
The previously pending rejection to claims 9-20, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s arguments received on date 07/01/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.

Response to Arguments under 35 USC 101:
Applicant asserts that “the present claims, like those in Example 25, add meaningful limitations on the use of the alleged abstract ideas. Both the present application and Example 25 use the alleged abstract idea in a practical application.” Examiner respectfully disagrees.

As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Initially it is noted that the Diamond V. Diehr case was directed to a manufacturing control system that operated a rubber-molding press.  At issue in the case was the use of a mathematical formula, which determined the cure time for the rubber. The Court repeated its earlier holding that mathematical formulas in the abstract are not eligible for patent protection. However, it also held that a physical machine or process that makes use of a mathematical algorithm is different from an invention, which claims the algorithm, as such, in the abstract. Thus, if the invention as a whole meets the requirements of patentability—that is, it involves "transforming or reducing an article to a different state or thing"—it is patent-eligible, even if it includes a software component.
The instant application is not directed to a manufacturing control process nor do the claims transform or reduce an article to a different state or thing.  Although the claims recited limitations that generally linking the use of the judicial exception to a particular technological environment or field of use, namely the field of use of an agricultural production. – see MPEP 2106.05(h)
In addition, paras [0015] through [0037] of the Specification discloses that regression models covering the relationship between two continuous variables 
and determinations of the missing rainfall values through the regression model does not amount to significantly more than the merely calculating the proxy rainfall values through the regression model because they add meaningful limits on use of the regression model are mathematical relationships Thus, contrary to Applicant’s assertions, the claims are also directed to mathematical concepts.

Applicant asserts that “the claims in the present application are directed to an improvement in the agricultural sciences and technology. More specifically, Applicant's invention improves the technology and practice of agriculture through enabling leveraging a determined relationship for rainfall and temperature information data that is available for a larger geographic area to be used for a more limited geographical space within the larger geographic area. Accordingly, Applicant respectfully asserts that the alleged abstract idea is integrated into a practical application.” Examiner respectfully disagrees.

The Supreme Court has described the concern driving the judicial exceptions as preemption, the courts do not use preemption as a stand-alone test for eligibility. See MPEP 2106.04. Instead, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo. Examiner notes that "(w)hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility." Ariosa v. DNA Diagnostics Center, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). 
The claimed invention is directed to the modelling effort of characterizing temperature and rainfall. The claim then recites that this characterization is “for identifying a crop planting or condition”.  Thus, the claimed invention does not integrate the abstract idea of modelling temperature/rainfall into a practical application.
Here, Examiner maintains that the absence of complete preemption does not necessitate compliance with § 101, and the two-part Alice Corp. analysis may not be bypassed simply because the pending claims do not preempt every possible process of Examiner's summarized abstract idea. For these reasons, this argument is not persuasive.
While Examiner does not necessarily dispute that performing the claimed modelling effort of characterizing temperature and rainfall via computer enables the process to be performed more quickly, utilizing a computer's conventional data-processing capabilities to speed up calculations does not impose a meaningful limit on the scope of the claim.  See Versata Development Group v. SAP America, Inc., 793 F. 3d 1306, 1335 (Fed. Cir. 2015); see also SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir.2010); Bancorp Services v. Sun Life Assur. Co. of Canada, 687 F. 3d 1266, 1277-1278 (Fed. Cir. 2012).  In any event, Examiner does not dispute that the claimed “method takes place in (a) computer system” nor does Examiner contend that the claimed method “cannot be performed manually.”  Examiner’s contention, rather, is that the abstract idea to which the claims are directed may be performed mentally, perhaps with the assistance of pen and paper, and that implementation of that abstract idea via the additional elements of the claim, i.e., the elements of the “computer system,” fails to amount to significantly more than that abstract idea.

Response to Arguments under 35 USC 103:
Applicant asserts that “Xu does not teach or suggest the Applicant's recitations of: leveraging the relationship of the generated regression model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space.” Examiner respectfully disagrees.

Xu discloses leverage the relationship of the regression model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space (see Xu, para [0129], wherein the weather indices aggregation instructions 172 provide instructions to generate a set of aggregated weather indices that represent sets of weather indices for a specific geographic area. A specific geographic area may be made up of one or more measured fields. The crop yield estimating instructions 173 provide instructions to create covariate matrices for each aggregated weather index. The crop yield estimating instructions 173 provide instructions to determine crop yield for a defined geographic area based on the created covariate matrices. The linear regression instructions 174 provide instructions to determine the crop yield for a specific geographic area using a linear regression function on the covariate matrix for that particular geographic area; and para [0123], wherein weather index calculation instructions 171 provide instruction to calculate weather indices based on the different field specific time series compiled. A weather index is used to quantify extreme weather events such as, high or low temperatures, heavy precipitation or drought (i.e. absent rainfall), or soil moisture that may cause stress to crop growth and may negatively affect optimal crop yield). 
Further, paras [0141]-[0144], wherein referring to Fig. 6 shows the national crop yield forecast is performed after the historical data cutoff date, then distribution generation instructions 175 may determine the varying regression coefficient using only historical data for the geographic area of interest. [0142] Step 610 depicts a scenario where historical data received was captured on or before the historical data observation date of July 15th. In this scenario, the distribution generation instructions 175 calculate a uniform regression coefficient from historical data from all available geographic areas. [0143] Step 615 depicts a scenario where historical data received includes data captured after the historical data observation date of July 15th. In this scenario, the distribution generation instructions 175 calculate a varying regression coefficient using only historical data for the geographic area of interest.

Applicant asserts that “neither Xu nor Perondi, considered individually or in combination, teach or suggest the Applicant's recitations of wherein determining a temperature threshold for the geographic space comprises determining an ambient temperature value that the regression model indicates has a related value of rainfall which meets a predetermined requirement.” Examiner respectfully disagrees.

Xu discloses determine an ambient temperature value that the regression model indicates has a related value of rainfall which meets a predetermined requirement (see Xu, para [0123], wherein a weather index is used to quantify extreme weather events such as, high or low temperatures (detected ambient temperature), heavy precipitation or drought, or soil moisture that may cause stress to crop growth and may negatively affect optimal crop yield; paras [0163]-[0164], wherein 
    PNG
    media_image1.png
    619
    412
    media_image1.png
    Greyscale
; and para [0164], wherein referring to Figure 9, the various phenology models combined with sensing/modelling regarding high/low temperatures when determining specific weather indices that correlate to different development stages in com plant growth, which meets a predetermined requirement).

Double Patenting
2.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 9-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. patent application 16/507,614). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the referenced patent application and those of the instant  recite substantially similar limitations. Both claims are directed to crop management including the limitations of obtaining rainfall and temperature information, generating a model and determining a temperature.  However, the claims in the referenced patent application also includes other limitations to a system and a computer readable storage medium claims recited in the instant application. Given that it is well settled that automating steps does not convey patentability (see In re Venner, Fisher Price v. Leapfrog), it would have been obvious to have automated the system and the computer readable storage medium claims of the instant application using generic hardware and software elements because it would have provided the well-known benefits of performing more efficient since it was performed using a computer. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 9-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 9 and 13, the claim, when “taken as a whole,” is directed to the abstract idea of obtaining, though rainfall sensors and a computer network, rainfall information relating to sensed rainfall for a geographic area within a time period, wherein the geographic area includes a first portion and a second portion, the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent; obtaining, through temperature sensors and a computer network, temperature information relating to sensed ambient temperature for the geographic area within the time period; generating a regression model based on the obtained rainfall information and temperature information, the regression model representing a relationship between rainfall and ambient temperature for at least the first portion of the geographic area; leveraging the relationship of the regression model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space; determining a temperature threshold for the geographical space based on the generated model; and identifying, through the determined temperature threshold, a crop planting or production condition.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 9 and 13 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Dependent claims similarly recite:
Determining associated weather conditions meet a requirement (e.g. determining that in July, the corn crop needs lots of rain and sun to give the best yields -  This could be performed by looking at an agricultural guide for a particular crop in view of the time of year, current temperature/precipitation and how mature the crop is) (claim 14), 
Analyzing data to determine a correlation, expressing the correlation as a mathematical function, generate or apply the model to a particular field,  (analyzing data to determine a pattern which is then expressed mathematically so it can be applied to a certain situation) (claim 15), 
Using “machine learning and regression model” to identify  a correlation (broadly interpreted as using “math” to quantify a pattern – here the recitation of “machine learning” is broadly within a mental process as performing “machine learning” could be done with pencil and paper to plot data or draw a histogram from which correlations are determined))  (claim 16), 
The particular field the method is being applied to (this is a field of use limitation that fails to make the claim eligible) (claim 20), 
(Claims 9-12 recite similar limitations although using generic software which fails to make the claimed invention eligible).
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a processing unit, sensors, and a computer network…… in claims 9 and 13.”
Furthermore, Examiner asserts that claim 9 also does not include limitations amounting to significantly more than the abstract idea. Although claim 9 includes a computer program product for crop management in a geographical space, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit.
Inputting temperature data and determining a condition (reciting a generic interface and “determining unit” is generically linking the abstract idea to a particular technological environment) (claims 17-18), 
Receiving data from generic systems – i.e. a “control system” and “sensor” (the use of generic systems for receiving the data does not make the claim eligible) (claim 19), 
Furthermore, claims 12 and 16 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., machine learning algorithms). The use of machine learning algorithms techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to “apply” the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 9 and 13 are implying that “….…leveraging the relationship of the regression model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space; determining a temperature threshold for the geographical space based on the generated model; and identifying, through the determined temperature threshold, a crop planting or production condition.......……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 9 and 13 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 10-12 and 14-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 9 and 13 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 9 and 13 include various elements that are not directed to the abstract idea. These elements include a processing unit, sensors, and a computer network.
Examiner asserts that a processing unit, sensors, and a computer network do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 9 also does not include limitations amounting to significantly more than the abstract idea. Although claim 9 includes a computer program product for crop management in a geographical space, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Figs. 1 and 2 and specification paras 87-89)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a processing unit and a computer readable medium in claims 9 and 13 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 10-12 and 14-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 9 and 13.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea an interface configured to: obtain, though rainfall sensors and a computer network, and obtain, through temperature sensors and the computer network, a modeling unit configured to: generate a regression model, and a data processing unit configured to: determine a temperature are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing unit, sensors, and a computer network for carrying out the recited abstract idea, and as evinced by Xu et al. (US Pub No. 2017/0213141), in view of D Perondi, CW Fraisse, CG Staub, VA Cerbaro… “Crop season planning tool: Adjusting sowing decisions to reduce the risk of extreme weather events”- … Electronics in Agriculture, 2018 - Elsevier (hereinafter Perondi), and further in view of Lakshmanan et al. (US Pub No. 2017/0357029), hereinafter Xu et al., Fig. 1 and paras [0112]-[0116] demonstrates that it is well-understood, routine and conventional a computer readable medium, a processing unit, sensors, and a computer network. Lakshmanan et al., Fig. 1 and paras [0110]-[0116] demonstrate that it is well-understood, routine and conventional for a computer readable medium, a processing unit, sensors, and a computer network. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13-15, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub No. 2017/0213141) in view of D Perondi, CW Fraisse, CG Staub, VA Cerbaro… “Crop season planning tool: Adjusting sowing decisions to reduce the risk of extreme weather events”- … Electronics in Agriculture, 2018 - Elsevier (hereinafter Perondi). 
Regarding claim 13, Xu discloses a system for crop management in a geographical space, the system comprising:
an interface (see Xu, para [0057], wherein configured to generate a graphical user interface (GUI) to be displayed on field manager computing device 104)
configured to:
obtain, though rainfall sensors and a computer network, rainfall information relating to sensed rainfall for a geographic area within a time period, wherein the geographic area includes a first portion and a second portion (see Xu, para [0082], wherein external data server computer 108 stores external data 110, including soil data representing soil composition for the one or more fields and weather data representing temperature and precipitation on the one or more fields; para [0086], wherein yield monitor systems may utilize one or more remote sensors 112 to obtain grain moisture measurements in a combine or other harvester and transmit these measurements to the user via the cab computer 115 or other devices within the system 130; and para [0043], wherein observed temperature records, soil moisture records, and precipitation records for the specific geo-location. The weather index values are then compiled into one or more geo-specific weather indices for one or more geo-locations over a specified period of time);
obtain, through temperature sensors and the computer network, temperature information relating to sensed ambient temperature for the geographic area within the time period (see Xu, para [0089], wherein temperature sensors; para [0082], wherein external data server computer 108 stores external data 110, including soil data representing soil composition for the one or more fields and weather data representing temperature and precipitation on the one or more fields; para [0043], wherein observed temperature records, soil moisture records, and precipitation records for the specific geo-location. The weather index values are then compiled into one or more geo-specific weather indices for one or more geo-locations over a specified period of time; and para [0123], wherein a weather index is used to quantify extreme weather events such as, high or low temperatures (detected ambient temperature), heavy precipitation or drought, or soil moisture that may cause stress to crop growth and may negatively affect optimal crop yield);
a modeling unit (see Xu, para [0105], wherein forecasting subsystem 170 contains specially configured logic) configured to:
generate a regression model based on the obtained rainfall information and temperature information, the regression model representing a relationship between rainfall and ambient temperature for the at least the first portion of the geographic area (see Xu, para [0106], wherein the weather indices aggregation instructions 172 provide instructions to generate a set of aggregated weather indices that represent sets of weather indices for a specific geographic area (i.e., temporal aggregation of rainfall results in a clearer link with soil moisture). A specific geographic area may be made up of one or more measured fields. The crop yield estimating instructions 173 provide instructions to create covariate matrices for each aggregated weather index. The crop yield estimating instructions 173 provide instructions to determine crop yield for a defined geographic area based on the created covariate matrices. The crop yield estimating instructions 173 provide instructions to communicate with the linear regression instructions 174, the distribution generation instructions 175, and the national yield adjustment instructions 176. The linear regression instructions 174 provide instructions to determine the crop yield for a specific geographic area using a linear regression function on the covariate matrix for that particular geographic area; and para [0104], wherein covariate data refers to independent variables that may be used in forecasting crop yields. In this context, the covariate data refers to calculated weather index values derived from different agricultural data records that are related to observed environmental conditions or soil information related to the composition of farmland soil and the water saturation level of farmland soil. Calculated weather index values describe and quantify extreme weather events that may impact crop growth and crop yield. In an embodiment, agricultural data records from field data 106 and external data 110 are used to calculate multiple weather indices. Agricultural data records may include, but are not limited to, daily agricultural data related to temperature, precipitation and soil moisture data); and
leverage the relationship of the regression model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space (see Xu, para [0129], wherein the weather indices aggregation instructions 172 provide instructions to generate a set of aggregated weather indices that represent sets of weather indices for a specific geographic area. A specific geographic area may be made up of one or more measured fields. The crop yield estimating instructions 173 provide instructions to create covariate matrices for each aggregated weather index. The crop yield estimating instructions 173 provide instructions to determine crop yield for a defined geographic area based on the created covariate matrices. The linear regression instructions 174 provide instructions to determine the crop yield for a specific geographic area using a linear regression function on the covariate matrix for that particular geographic area; and para [0123], wherein weather index calculation instructions 171 provide instruction to calculate weather indices based on the different field specific time series compiled. A weather index is used to quantify extreme weather events such as, high or low temperatures, heavy precipitation or drought (i.e. absent rainfall), or soil moisture that may cause stress to crop growth and may negatively affect optimal crop yield); and
a data processing unit (see Xu, para [0066]) configured to:
determine a temperature threshold for the geographical space based on the regression model (see Xu, paras[0122]-[0123], wherein a maximum temperature time series may contain daily maximum temperature values for a measured field over a specific time period. Other compiled field specific time series may include daily precipitation, daily water runoff, daily soil moisture values, or other temperature data such as daily minimum temperature; and para [0129], wherein the linear regression instructions 174 provide instructions to determine the crop yield for a specific geographic area using a linear regression function on the covariate matrix for that particular geographic area); and
identify, through the determined temperature threshold, a crop planting or production condition (see Xu, paras[0122]-[0123], wherein a maximum temperature time series may contain daily maximum temperature values for a measured field over a specific time period. Other compiled field specific time series may include daily precipitation, daily water runoff, daily soil moisture values, or other temperature data such as daily minimum temperature; and para [0124], wherein weather index may be calculated as a summation of daily weather values that exceed a specified threshold over a particular time period. Time periods may be measured by one or more stages that describe crop phenology for a plant species).
Xu et al. fails to explicitly disclose the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent. 
Analogous art Perondi discloses the geographic area includes a first portion and a second portion, the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent (see Perondi, 

    PNG
    media_image2.png
    433
    749
    media_image2.png
    Greyscale

	Here a model is estimated for the broader region of Florida, Georgia and Alabama (this geographic region is understood to have similar temperature/climate).  The first portion includes the territory upon which the model is calibrated, as discussed in the excerpt above.  The phenology model is for a portion of this region – data for the rest of the region (i.e. Florida, Georgia and Alabama are absent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of XU, regarding the forecasting national crop yield during the growing season using weather indices, to have included the geographic area includes a first portion and a second portion, the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent because it would have improved the quality and efficiency in improving the forecasting for adverse weather events and achieving the target yield. Xu discloses observed temperature records, soil moisture records, and precipitation records for the specific geo-location. The weather index values are then compiled into one or more geo-specific weather indices for one or more geo-locations over a specified period of time. Using the Crop season planning tool: Adjusting sowing decisions to reduce the risk of extreme weather events of Perondi would improve more effective to match the known temperature/rainfall characteristics of those fields with the particular crops best suited for those fields.
Regarding claim 14, Xu discloses the system of claim 13, wherein the data processing unit is configured to determine an ambient temperature value that the regression model indicates has a related value of rainfall which meets a predetermined requirement (see Xu, para [0123], wherein a weather index is used to quantify extreme weather events such as, high or low temperatures (detected ambient temperature), heavy precipitation or drought, or soil moisture that may cause stress to crop growth and may negatively affect optimal crop yield; paras [0163]-[0164], wherein 
    PNG
    media_image1.png
    619
    412
    media_image1.png
    Greyscale
; and para [0164], wherein referring to Figure 9, the various phenology models combined with sensing/modelling regarding high/low temperatures when determining specific weather indices that correlate to different development stages in com plant growth, which meets a predetermined requirement).
Regarding claim 15, Xu discloses the system of claim 13, wherein the modeling unit comprises:
a data analysis unit configured to analyze the obtained rainfall information and temperature information to determine a correlation between rainfall for the at least the first portion of the geographic area and ambient temperature for the geographic area (see Xu, para [0097], wherein the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields. The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data. The preconfigured agronomic model may have been cross validated to ensure accuracy of the model. Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge at the same location or an estimate of nitrogen content with a soil sample measurement; and para [0123], wherein a weather index is used to quantify extreme weather events such as, high or low temperatures (detected ambient temperature), heavy precipitation or drought, or soil moisture that may cause stress to crop growth and may negatively affect optimal crop yield);
a function generator configured to determine one or more functions for describing the determined correlation between rainfall and ambient temperature for the at least the first portion of the geographic area (see Xu, para [0104], wherein forecasting subsystem 170 is configured to predict national crop yield for a given year based on calculated covariate data points up to a specific observation date. Covariate data refers to independent variables that may be used in forecasting crop yields. In this context, the covariate data refers to calculated weather index values derived from different agricultural data records that are related to observed environmental conditions or soil information related to the composition of farmland soil and the water saturation level of farmland soil. Calculated weather index values describe and quantify extreme weather events that may impact crop growth and crop yield. In an embodiment, agricultural data records from field data 106 and external data 110 are used to calculate multiple weather indices. Agricultural data records may include, but are not limited to, daily agricultural data related to temperature, precipitation and soil moisture data); and
a model generator configured to generate the regression model representing a relationship between rainfall and ambient temperature for the at least the first portion of the geographic area, based on the one or more functions (see Xu, para [0106], wherein the weather indices aggregation instructions 172 provide instructions to generate a set of aggregated weather indices that represent sets of weather indices for a specific geographic area (i.e., temporal aggregation of rainfall results in a clearer link with soil moisture). A specific geographic area may be made up of one or more measured fields. The crop yield estimating instructions 173 provide instructions to create covariate matrices for each aggregated weather index. The crop yield estimating instructions 173 provide instructions to determine crop yield for a defined geographic area based on the created covariate matrices. The crop yield estimating instructions 173 provide instructions to communicate with the linear regression instructions 174, the distribution generation instructions 175, and the national yield adjustment instructions 176. The linear regression instructions 174 provide instructions to determine the crop yield for a specific geographic area using a linear regression function on the covariate matrix for that particular geographic area; and para [0104], wherein covariate data refers to independent variables that may be used in forecasting crop yields. In this context, the covariate data refers to calculated weather index values derived from different agricultural data records that are related to observed environmental conditions or soil information related to the composition of farmland soil and the water saturation level of farmland soil. Calculated weather index values describe and quantify extreme weather events that may impact crop growth and crop yield. In an embodiment, agricultural data records from field data 106 and external data 110 are used to calculate multiple weather indices. Agricultural data records may include, but are not limited to, daily agricultural data related to temperature, precipitation and soil moisture data).
Regarding claim 17, Xu discloses the system of claim 13, further comprising:
an input interface configured to obtain information indicative of a detected ambient temperature for the geographic space (see Xu, para [0059], wherein the user may be prompted via one or more user interfaces on the user device (served by the agricultural intelligence computer system) to input such information; and para [0163], wherein maximum and minimum temperatures (detected ambient temperature)
    PNG
    media_image3.png
    182
    503
    media_image3.png
    Greyscale
); and
a determination unit configured to detect a crop planting or production condition for the geographical space based on the detected ambient temperature for the geographic space and the temperature threshold (see Xu, paras[0122]-[0123], wherein a maximum temperature time series may contain daily maximum temperature values for a measured field over a specific time period. Other compiled field specific time series may include daily precipitation, daily water runoff, daily soil moisture values, or other temperature data such as daily minimum temperature; and para [0172], wherein high nighttime temperatures can be detrimental to the growth of corn. High nighttime temperatures may cause corn plants to metabolize sugars at a high rate through the night).
Regarding claim 18, Xu discloses the system of claim 17, further comprising:
an output interface configured to output a signal indicative of the detected crop planting or production for the geographical space (see Xu, para [0064], wherein referring to Fig. 10 shows a spreadsheet view for data entry using the display to create and edit information for one or more fields and an in-progress update to a target yield value. The data manager may include spreadsheets for inputting information with respect to Nitrogen, Planting, Practices, and Soil as depicted in FIG. 10. To edit a particular entry, a user computer may select the particular entry in the spreadsheet and update the values).
Regarding claim 19, Xu discloses the system of claim 17, wherein the input interface is configured to obtain a control signal from a control system and a sensor output signal from the temperature sensors (see Xu, paras [0085]-[0089], wherein seed monitor systems can both control planter apparatus components and obtain planting data, including signals from seed sensors via a signal harness that comprises a CAN backbone and point-to-point connections for registration and/or diagnostics. Seed monitor systems can be programmed or configured to display seed spacing, population and other information to the user via the cab computer 115 or other devices within the system 130. One or more remote sensors to obtain measurements such as temperature sensors; component operating criteria sensors such as planting depth sensors, etc.).
Regarding claim 20, Xu discloses the system of claim 13, wherein the geographical space is defined by a boundary of a crop planting (see Xu, paras [0076]-[0077], wherein mobile computer application 200 may also display tools for editing or creating such, such as graphical tools for drawing soil zones over a map of one or more fields. Planting procedures may be applied to all soil zones or different planting procedures may be applied to different subsets of soil zones).
Regarding claims 9-12 rejected based upon the same rationale as the rejection of claims 13-16, respectively, since they are the computer program product claims corresponding to the system claims. Claim 9 recites additional feature a computer program product for crop management in a geographical space, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit. Xu discloses a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit (see Xu, para [0112]).
Claims 12 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub No. 2017/0213141), in view of D Perondi, CW Fraisse, CG Staub, VA Cerbaro… “Crop season planning tool: Adjusting sowing decisions to reduce the risk of extreme weather events”- … Electronics in Agriculture, 2018 - Elsevier (hereinafter Perondi), and further in view of Lakshmanan et al. (US Pub No. 2017/0357029). 
Regarding claim 16, Xu discloses the system of claim 15, wherein the data analysis unit is configured to process the obtained rainfall information and temperature information with (regression algorithms) to determine a correlation between rainfall and ambient temperature for the at least the first portion of the geographic area (see Xu, para [0104], wherein forecasting subsystem 170 is configured to predict national crop yield for a given year based on calculated covariate data points up to a specific observation date. Covariate data refers to independent variables that may be used in forecasting crop yields. In this context, the covariate data refers to calculated weather index values derived from different agricultural data records that are related to observed environmental conditions or soil information related to the composition of farmland soil and the water saturation level of farmland soil. Calculated weather index values describe and quantify extreme weather events that may impact crop growth and crop yield. In an embodiment, agricultural data records from field data 106 and external data 110 are used to calculate multiple weather indices. Agricultural data records may include, but are not limited to, daily agricultural data related to temperature, precipitation and soil moisture data).
Xu et al. and Perondi combined fail to explicitly disclose configured to process the obtained rainfall information and temperature information with one or more machine learning algorithms. 
Analogous art Lakshmanan discloses configured to process the obtained rainfall information and temperature information with one or more machine learning algorithms to determine a correlation between rainfall and ambient temperature for the at least the first portion of the geographic area (see Lakshmanan, para [0086], wherein external data server computer 108 stores external data 110, including soil data representing soil composition for the one or more fields and weather data representing temperature and precipitation on the one or more fields. The weather data may include past and present
weather data as well as forecasts for future weather data; para [0208], wherein a machine learning approach to estimating hourly precipitation totals is capable of closely
modeling actual gauge measurements. It may be possible to improve the approach by correcting and calibrating rain gauges and determining a resulting QPE; paras [0132]-[0135], wherein

    PNG
    media_image4.png
    540
    507
    media_image4.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of XU, regarding the forecasting national crop yield during the growing season using weather indices, to have included configured to process the obtained rainfall information and temperature information with one or more machine learning algorithms to determine a correlation between rainfall and ambient temperature for the at least the first portion of the geographic area because it would have improved the quality and efficiency in improving the forecasting for adverse weather events and achieving the target yield. Xu discloses observed temperature records, soil moisture records, and precipitation records for the specific geo-location. The weather index values are then compiled into one or more geo-specific weather indices for one or more geo-locations over a specified period of time. Using the supervised neural network to predict unlabeled rain rates of Lakshmanan would improve more effective to match the known temperature/rainfall characteristics of those fields with the particular crops best suited for those fields.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        7/30/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Figs. 1 and 2 and specification paras 87-89). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.